Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Microfluidics International Corporation, a Delaware corporation (the “Company”) on Form 10-K for the year ended December 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Brian E. LeClair, the Executive Vice President and Chief Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C.
